 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KEITH JOHNSON,                                          Case No.: 2:19-cv-00013-APG-NJK

 4          Petitioner,
                                                                          Order
 5 v.

 6 JERRY HOWLER, et al.,

 7          Respondents.

 8

 9         On January 15, 2019 I denied petitioner Keith Johnson’s application to proceed in forma

10 pauperis and directed him to pay the $5.00 filing fee within 30 days. ECF No. 4. More than the

11 allotted time passed, and Johnson did not pay the filing fee or contact the court in any way.

12 Thus, on May 8, 2019 I dismissed the petition without prejudice for failure to comply with the

13 order, and judgment was entered. ECF Nos. 5, 6. Johnson has now paid the filing fee. See ECF

14 No. 8. However, this case is closed. If Johnson wishes to pursue a habeas action, he must

15 submit a new habeas petition in a new action with a new case number and either pay the filing

16 fee or submit a fully completed application to proceed in forma pauperis.

17         IT IS THEREFORE ORDERED that the Clerk SHALL REFUND the $5.00 filing fee to

18 petitioner (see ECF No. 8).

19         Dated: May 21, 2019

20                                                          _________________________________
                                                            U.S. District Judge Andrew P. Gordon
21

22

23
